Case: 2:18-cv-01774-ALM-KAJ Doc #: 23 Filed: 08/24/20 Page: 1 of 1 PAGEID #: 110




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


R. ALEXANDER ACOSTA, et al.,                       :
Secretary of Labor, United States Department       :
of Labor,                                          :
                                                   :   Case No. 2:18-cv-01774
              Plaintiffs,                          :
                                                   :   JUDGE ALGENON L. MARBLEY
       v.                                          :
                                                   :   Magistrate Judge Jolson
NINA’s HEALTH CARE SERVICES, LLC,                  :
et al.,                                            :
                                                   :
              Defendants.                          :


                                           ORDER

       This matter is before the Court on the parties’ Joint Consent Judgment and Order. Doc.

22. The Consent Judgment and Order is signed by all parties, who agree to the entry of Judgment

without contest. The Court hereby ADOPTS the Consent Judgment and Order [#22]. The Court,

however, shall retain jurisdiction over this matter for the purpose of enforcing the terms and

conditions of the Consent Judgment and Order. This action is now DISMISSED.

       IT IS SO ORDERED.


                                           ALGENON L. MARBLEY
                                           CHIEF UNITED STATES DISTRICT JUDGE

DATED: August 24, 2020




                                               1
